208 F.2d 793
FIHALEY,v.UNITED STATES.
No. 14728.
United States Court of AppealsFifth Circuit.
Dec. 9, 1953.

Cavett S. Binion, Asst. U.S. Atty., Fort Worth, Tex., William O. Braecklein, Asst. U.S. Atty., Dallas, Tex., Heard L. Floore, U.S. Atty., Fort Worth, Tex., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and RUSSELL, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying relief on a Section 2255, 28 U.S.C.A., application.  The record, made at the time of the entry of the plea, shows that it was voluntarily made and that a lawyer was waived by defendant after he had been told that the court would appoint a lawyer.


2
The motion to vacate alleges as one of its grounds that defendant was deprived of the benefit of counsel and as another that the court refused to permit him to offer any statement of circumstances in mitigation of the offense.  The record shows conclusively that this is not correct.


3
The motion also alleges that he was not informed of the nature of his charge and that it was only sixteen months after sentence that he received a copy of the indictment.  The record shows that he did not ask to see the indictment, that he stated that he knew what the charge was about, and that he wished to plead guilty.  In addition he made a statement, taking the full blame for the automobile concerned in the charge, and that he had stolen the car without help from anybody.


4
The other allegations made, if true, would not entitle petitioner to relief.


5
No error having been made to appear, the judgment is


6
Affirmed.